Citation Nr: 0924503	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk







INTRODUCTION

The Veteran served on active duty from February 1973 to 
September 1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related 
to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for tinnitus as the 
Board is taking action favorable to the Veteran by granting 
service connection for this disorder.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran's July 1957 induction examination noted that the 
Veteran's ears and hearing were normal.  The Veteran's report 
of separation, Form DD 214, listed his inservice specialty as 
a radioman.

After separation from military service, a May 2005 VA medical 
report noted that the Veteran reported ringing in his ears.

An August 2006 VA medical report stated that the Veteran and 
his wife reported that the Veteran had hearing loss since 
service.

An August 2006 VA audiological consult stated the Veteran 
reported reduced hearing, occasional tinnitus and a history 
of military noise exposure.

In April 2007 the Veteran failed to report for a VA 
audiological exam; however, in the June 2007 Notice of 
Disagreement, the Veteran's representative provided that the 
Veteran was unable to report for the examination because he 
was a patient in the State VA Nursing Home in Land of Lakes, 
Florida.

A June 2008 VA audiological examination stated that an 
examination was given; however, the examiner was unable to 
give an opinion without "resorting to complete speculation" 
because the claims file was not made available to the 
examiner.

A November 2008 VA audiological examination stated that the 
Veteran's claims file and medical records had been reviewed.  
The examiner noted that the "Veteran was not able to answer 
questions for the history due to decreased communication 
ability from the Lewy Body Dementia."  The examiner stated 
that "[s]ince [it] is not known whether the [V]eteran has 
tinnitus, an opinion for the tinnitus would be based on 
speculation."

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has argued that he developed 
tinnitus as a result of in-service noise exposure.  He feels 
that his acoustic trauma is well-established.  The Board 
notes that the Veteran's service personnel file shows that he 
served as a radioman.  The November 2008 VA examination 
report included a notation that the Veteran's service as a 
radioman resulted in noise exposure.

The Board therefore finds the Veteran's statements in this 
case are credible.  Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which 
lay testimony is competent.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, the Veteran is service connected for bilateral 
hearing loss.  Referencing  August 2006 audiological testing 
results, which showed mild to profound bilateral 
sensorineural hearing loss, the November 2008 VA examiner 
concluded that it was as likely as not that the Veteran's in-
service noise exposure caused his hearing loss.  The fact 
that the Veteran has been diagnosed as having bilateral 
hearing loss and granted compensation for a service-related 
hearing loss adds to the credibility of his contention that 
his tinnitus is related to service because "an associated 
hearing loss is usually present" with tinnitus.  The MERCK 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Concerning this, the Board notes that tinnitus may 
occur as a symptom of nearly all ear disorders including 
sensorineural or noise- induced hearing loss.  Id.  With 
regard to the latter, the evidence of record reflects that 
the Veteran's hearing loss is noise-induced, i.e., a result 
of his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
MERCK Manual, Section 7, Ch. 85, Inner Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The November 2008 VA examination 
established that the Veteran's bilateral hearing loss is 
etiologically linked to his active service, and also noted 
that the Veteran had bilateral tinnitus.  The cited 
provisions from The MERCK Manual confirm that tinnitus 
usually accompanies noise-induced hearing loss, which the 
Veteran in this case has been diagnosed with.  Finally, the 
Board has determined that the Veteran's contentions, and 
those of his wife, that he has experienced tinnitus since 
service are competent and credible evidence upon which the 
Board may rely in making its decision.

The only evidence unfavorable to the claim for service 
connection in this case consists of the November 2008 VA 
medical examination report, which states that it would be 
speculative to relate the Veteran's tinnitus to his active 
service because it was not possible to determine whether the 
Veteran had tinnitus due to his reduced communicative 
ability.  The United States Court of Appeals for Veterans 
Claims (Court) has typically rejected medical opinions that 
were deemed too speculative.  See Stegman v. Derwinski, 3 
Vet. App. 228 (1992).  However, the Board also notes that the 
Court has recently held in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.  The negative 
implication of the November 2008 opinion is therefore 
diminished because a diagnosis of tinnitus is included in the 
record.

Thus, based on the November 2008 VA examination which 
established service connection for bilateral hearing loss, 
the provisions from The MERCK Manual noted above and the 
Veteran's statements, the Board concludes that evidence for 
and against the claim for service connection for tinnitus is 
at least in approximate balance.  In other words, the Board 
finds, based on this record that the Veteran's tinnitus is as 
likely the result of his noise exposure in service or 
associated with his service-connected noise- induced 
bilateral hearing loss as it is the result of some other 
factor or factors.  Accordingly, the Board will resolve the 
benefit of the doubt in favor of the Veteran in this case as 
the law requires and grant service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


